Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 07/21/2022 has been entered. Furthermore, Examiner’s Amendment enterer below change the interpretation of the claims from 35 U.S.C. 112(f) to broadest reasonable interpretation. Claims 1-9 and 14-15 remain pending. Applicant’s cancellation of Claim 16 renders the 35 U.S.C. 112(a) rejection of Claim 16 moot.  Applicant’s cancellation of Claim 16 and Claim 18 render the objections to Claims 16 and Claim 18 as moot.

Response to Arguments
Applicant’s arguments, see Pages 6-9, filed 07/21/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-9 and 14-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-9 and 14-15 has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marlena Burt on 08/01/2022.
Replace the claim set with the following claim set: 
1.	A management device connected to an AC power line provided with a plurality of connection ports, each of which can be connected to an electric device including a power storage device, the management device comprising at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least:
	measure an electric signal on the AC power line;
	determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports and whether the power storage device is charged or discharged based on a measurement result; 
	predict an amount of power supply on the AC power line due to discharge of the power storage device based on a determination result of the type of the electric device; 
		estimate a capacity of the power storage unit based on the type of the electric device; and
	predict the amount of power supply by electric devices connected to the AC power line via the connection ports based on the capacity of the power storage device of each of the electric devices and whether the power storage device of each of the electric devices is charged or discharged, and
	wherein the AC power line comprises a closed power network which is disconnected from a power system by a circuit.

2.	The management device according to claim 1, wherein, when executed, the instructions further cause the processor circuit to at least predict an amount of power demand on the AC power line based on the determination result.

3.	The management device according to claim 1, wherein, when executed, the instructions further cause the processor circuit to at least transmit a prediction result associated with the amount of power supply on the AC line to an aggregator via a communication network which is separated from the AC power line.

4.	The management device according to claim 1, wherein, when executed, the instructions further cause the processor circuit to at least identify a correspondence relationship between the electric device whose type is determined and the connection port connected to the electric device based on an identification signal that is transmitted from each of the connection ports and identifies the connection port.

5.	The management device according to claim 1, wherein the management device is attachable to and detachable from a connection port in the plurality of connection ports.

6.	The management device according to claim 1, wherein the type of the electric device can comprise an electric vehicle.

7.	The management device according to claim 1, wherein the type of the electric device is estimated based on at least one of AC voltage or AC current on the AC power line.

8.	A method comprising:
	a measurement step of measuring an electric signal on an AC power line including a plurality of connection ports to which an electric device including a battery can be connected;
	a determination step of determining a type of the electric device connected to the AC power line via one of the connection ports and whether the battery is charged or discharged based on a measurement result in the measurement step; and
	a prediction step of predicting an amount of power supply on the AC power line due to discharge of the battery based on a determination result in the determination step,
	wherein in the prediction step:
	a capacity of the battery is estimated based on the type of the electric device determined in the determination step; and
	the amount of power supply by electric devices connected to the AC power line via the connection ports is predicted based on the capacity of the battery of each of the electric devices and whether the battery of each of the electric devices is charged or discharged, and
	wherein the AC power line comprises a closed power network which is disconnected from a power system by a circuit.

9.	A management device connected to an AC power line provided with a plurality of connection ports, each of which can be connected to an electric device including a battery, the management device comprising:
	a sensor configured to measure an electric signal on the AC power line; and
	a processing circuit including at least one processor and at least one storage device and configured to:
	determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports and whether the battery is charged or discharged based on a measurement result of the sensor; and
	predict an amount of power supply on the AC power line due to discharge of the battery based on a determination result of the type of the electric device,
	wherein the processing circuit is configured to:
	estimate a capacity of the battery based on the type of the electric device in the determination result; and
	predict the amount of power supply by electric devices connected to the AC power line via the connection ports based on the capacity of the battery of each of the electric devices and whether the battery of each of the electric devices is charged or discharged, and
	wherein the AC power line comprises a closed power network which is disconnected from a power system by a circuit.

10-13. (Cancelled)

14.	The management device according to claim 1, wherein, when executed, the instructions further cause the processor circuit to at least update information indicating the determination result.

15.	The management device according to claim 9, wherein the processing circuit is configured to update information indicating the determination result of the type of the electric device.

16-18.	(Cancelled) 


Allowable Subject Matter
Claim 1-9 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Sanders (US20170005515). Sanders teaches a distributed energy management system with offset demand monitoring, load shaping services, reducing demand at aggregated level, distributed energy resources, and various means for governing resources and methods. Sanders teaches the limitations “A management device connected to a line provided with a plurality of connection ports, each of which can be connected to an electric device including a power storage device, the management device comprising at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: predict an amount of power supply on the AC power line due to discharge of the power storage device based on a determination result of the type of the electric device; estimate a capacity of the power storage unit based on the type of the electric device; and predict the amount of power supply by electric devices connected to the AC power line via the connection ports based on the capacity of the power storage device of each of the electric devices and whether the power storage device of each of the electric devices is charged or discharged.” Secondary prior art Nishiyama (US20120173177) teaches limitation “a processor circuit to determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports and whether the power storage device is charged or discharged based on a measurement result.” Tertiary prior art Brown (US20150244591) teaches limitation “A management device connected to an AC power line; a processor circuit configured to measure an electric signal on the AC power line.” The combination of Sanders, Nishiyama, and Brown is silent with regards to the limitation “the AC power line comprises a closed power network which is disconnected from a power system by a circuit” and there is no evidence which suggests that one of ordinary skill in the art would modify Sanders in view of Nishiyama and Brown to use an AC power line that is a closed power network with a circuit to disconnected from the power system. This is an improvement to monitoring and management of power systems for closed power network in a relatively small area. By measuring the signals on an AC power line and determining the type of device connected, the amount of power provided to electrical devices connected can be controlled with prevention of overcharge and over discharge. Independent Claims 8 and 9 contain the similar limitations to those of Claim 1 as detailed above, independent Claims 1, 8, and 9 are in condition for allowance.  Claims 1-9 and 14-15 are distinguishable over the prior art and therefore are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./             Examiner, Art Unit 2863                

/TARUN SINHA/             Primary Examiner, Art Unit 2863